Citation Nr: 0214576	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-24 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969, and November 1969 to November 1970.  The veteran served 
in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted in order to reopen a claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By a May 1996 decision, the RO denied the appellant's 
claim of entitlement to service connection for PTSD; no 
appeal was initiated within one year following notice to the 
appellant final.

3.  The veteran's PTSD is of service origin


CONCLUSIONS OF LAW

1. The May 1996 RO determination which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The additional evidence received since the Board's May 
1996 decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for PTSD have been met. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).

3.  The veteran's PTSD was incurred during active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)].  However, some regulations governing reopening of 
previously and finally denied claims were also revised 
effective the date of publication on August 29, 2001.  These 
redefine new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
As the instant appeal to reopen was filed prior to August 29, 
2001, the revised regulations specific to such reopened 
claims are inapplicable to the instant appeal. 

In this regard, the information and evidence needed is that 
which would demonstrate that new and material evidence had 
been submitted in order to reopen the veteran's claim for 
entitlement to service connection for PTSD.  The veteran was 
notified of the requirements in the May 2000 rating decision, 
and the statement of the case.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which the veteran's claim for entitlement to service 
connection for PTSD could be reopened.  In this regard the 
veteran was notified of the evidence needed to substantiate 
his claim in the rating decision, and statement of the case. 

Also, in view of the grant of the benefit the Board is 
satisfied that all pertinent evidence is of record. See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002). Thus, the 
Board concludes that the VA has met the requirements set 
forth in the VCAA and finds that the veteran is not 
prejudiced by this decision. Bernard v. Brown, 4 Vet. App. 
384 (1993)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where the VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In May 1996, the Board denied service connection for PTSD.  
At that time the RO found that there was no confirmed 
diagnosis of PTSD and that the evidence available for review 
was also inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  The RO's 
decision is final. 38 U.S.C.A. § 7105 (West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002). 
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

The evidence of record at the time of the May 1996 RO 
determination is briefly summarized.  The service medical 
records, including the entrance and separation examination 
contain no finding diagnostic of PTSD.  In October 1970 he 
was diagnosed with an immature personality.  These records 
show that the veteran was hospitalized in December 1968 for 
multiple contusions of the right thigh when his two and one 
half truck overturned.  At that time he was assigned to Co. 
E, 4th Engineers Battalion, 4th Infantry Division.  His 
administrative records show he was stationed in Vietnam from 
September 1968 to August 1969 and was assigned to 4th 
Engineers Battalion, 4th Infantry Division as a construction 
machine operator.  These records do not indicate the veteran 
received any awards or citations indicative of combat.

An April 1996 VA examination showed a diagnosis of the 
following: Axis I, polysubstance dependence, in remission; 
Axis II, anti-social traits; Axis III, hypertension, status-
post motorcycle accident; Axis IV, occupational and financial 
problems; Axis V, 60 at the time of the examination.  

In May 1996, the Board denied service connection for PTSD.  
At that time the RO found that there was no confirmed 
diagnosis of PTSD and that the evidence available for review 
was also inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  He did not 
appeal that decision. Accordingly, the May 1996 decision is 
final.  38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002). 
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

Additional evidence received since the RO's May 1996 decision 
includes multiple statements from the veteran, VA outpatient 
treatment records and a letter from a VA physician dated July 
2000, which diagnosed the veteran with PTSD. The veteran also 
submitted a copy of the annual operations report of the 4th 
Engineering Battalion for 1968. A videoconference hearing at 
the RO was held before a member of the Board in Washington, 
D.C., in August 20002 where the veteran testified in regard 
to the issue of PTSD. 

These records show that the veteran was examined and treated 
intermittently at VA facilities from 1999 to 2000 for various 
disorders, to include PTSD.  Beginning in the late 1990s he 
began receiving treatment at VA facilities and underwent VA 
examinations for PTSD.

The April 2000 VA examination for mental disorders shows that 
the veteran reported that while in Vietnam every time he left 
somewhere it got hit.  When he left the infantry they were 
overrun.  He did not know what happened to his friends.  He 
also stated that he was in a truck that was sabotaged.  The 
truck went end over end, and he received some injuries.  The 
diagnoses were: Axis I, polysubstance dependence, in partial 
remission, PTSD by history, subactute at the time of the 
examination with minimal to no symptoms; Axis II, antisocial 
traits; Axis III, see past medical history; Axis IV, limited 
coping skills, limited social support, financial support, 
financial difficulty, unemployment; Axis V, Global Assessment 
of Function Scale was a 60.  

The veteran underwent a VA PTSD examination in April 2000.  
At that time the veteran stated that when he was in Vietnam 
he operated a cement mixer.  The veteran stated that while in 
Vietnam every time he left somewhere it got hit.  When he 
left the infantry they were overrun.  He also stated that he 
was in a truck that was sabotaged.  The truck went end over 
end, and he received some injuries.  The diagnosis was PTSD.  

A July 2000 letter from a VA treating physician stated that 
the veteran was being treated at the outpatient clinic for 
PTSD and paranoid personality disorder.  The physician stated 
that the veteran's PTSD was attributed to the veteran's 
service in the 4th Engineers in Vietnam and the paranoid 
personality disorder was of an undefined origin.  

A videoconference hearing at the RO was held before the 
undersigned member of the Board in Washington, D.C., in 
August 2002.  The veteran stated that while in Vietnam every 
time he left somewhere it got hit.  When he left the infantry 
they were overrun.  He did not know what happened to his 
friends.  He also stated that in December 1968 that he was 
driving a food truck that was sabotaged.  The truck went end 
over end, and he received some injuries.  The veteran 
indicated that the above noted incidents were the cause of 
his PTSD.  

The evidence received since the May 1996 decision is new and 
material in that it establishes for the first time the 
presence of PTSD.  Thus, the claim for service connection for 
PTSD is reopened and the current decision is based on a de 
novo review of the evidence.

To summarize, the evidence reflects that the veteran was not 
involved in combat and it is not contended otherwise.  The 
veteran's main stressor is the December 1968 truck accident 
where the veteran suffered contusions. While there is no 
official record that the truck was sabotaged, the evidence 
confirms that the accident occurred.  Board finds the 
veteran's statements to be both competent and credible.  
Furthermore the PTSD which was diagnosed during the April 
2000 VA examination was based in part on this stressor.  
Additionally, the July 2000 VA statement from his treating 
physician found that the veteran's PTSD was attributed to 
service.  After reviewing the record the Board finds that the 
evidence is in equipoise.  As such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102.  Accordingly, 
service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

